               Case 20-11218-MFW               Doc 390-1         Filed 06/11/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                              Chapter 11

The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                   (Jointly Administered)
                                         Debtors.

                                                                   Obj. Deadline: June 18, 2020 at 4:00 p.m. ET
                                                                   Hr’g Date: June 25, 2020 at 3:00 pm. ET



                                NOTICE OF MOTION AND HEARING

                   PLEASE TAKE NOTICE that, on June 11, 2020, the debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned cases filed the Debtors’ Motion

for Order Rejecting Certain Unexpired Vehicle Leases Effective Nunc Pro Tunc to June 11, 2020

Pursuant to Sections 105 and 365(a) of the Bankruptcy Code (the “Motion”) with the United

States Bankruptcy Court for the District of Delaware (the “Court”).

                   PLEASE TAKE FURTHER NOTICE that objections or responses to the relief

requested in the Motion, if any, must be made in writing and filed with the Court on or before

June 18, 2020 at 4:00 p.m. (prevailing Eastern Time) and shall be served on: (a) the

undersigned proposed co-counsel to the Debtors; (b) the Office of the United States Trustee, 844

King Street, Suite 2207, Wilmington, DE                    19801 (Attn: Linda Richenderfer, Esq.); and

(c) counsel to any official committee of unsecured creditors appointed in these chapter 11 cases.




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.


RLF1 23559219v.1
               Case 20-11218-MFW       Doc 390-1   Filed 06/11/20   Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are

received, a hearing with respect to the Motion will be held before The Honorable Mary F.

Walrath, United States Bankruptcy Judge for the District of Delaware, at the Court, 824 North

Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801, on June 25, 2020 at

3:00 p.m. (prevailing Eastern Time).

                   PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER

NOTICE OR HEARING.




                                              2
RLF1 23559219v.1
               Case 20-11218-MFW     Doc 390-1    Filed 06/11/20     Page 3 of 3




Dated: June 11, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                WHITE & CASE LLP
Mark D. Collins (No. 2981)                     Thomas E Lauria (admitted pro hac vice)
John H. Knight (No. 3848)                      Matthew C. Brown (admitted pro hac vice)
Brett M. Haywood (No. 6166)                    200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)             Miami, FL 33131
J. Zachary Noble (No. 6689)                    Telephone:    (305) 371-2700
One Rodney Square                              tlauria@whitecase.com
920 N. King Street                             mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                   J. Christopher Shore (admitted pro hac vice)
Facsimile:    (302) 651-7701                   David M. Turetsky (admitted pro hac vice)
Collins@rlf.com                                1221 Avenue of the Americas
Knight@rlf.com                                 New York, NY 10020
Haywood@rlf.com                                Telephone:     (212) 819-8200
DeLillo@rlf.com                                cshore@whitecase.com
Noble@rlf.com                                  david.turetsky@whitecase.com

—and—                                          Jason N. Zakia (admitted pro hac vice)
                                               111 South Wacker Drive
                                               Chicago, IL 60606
                                               Telephone:    (312) 881-5400
                                               jzakia@whitecase.com

                                               Ronald K. Gorsich (admitted pro hac vice)
                                               Aaron Colodny (admitted pro hac vice)
                                               Andrew Mackintosh (admitted pro hac vice)
                                               Doah Kim (admitted pro hac vice)
                                               555 South Flower Street, Suite 2700
                                               Los Angeles, CA 90071
                                               Telephone:    (213) 620-7700
                                               rgorsich@whitecase.com
                                               aaron.colodny@whitecase.com
                                               amackintosh@whitecase.com
                                               doah.kim@whitecase.com

                                               Proposed Co-Counsel to the Debtors and
                                               Debtors-in-Possession




                                           3
RLF1 23559219v.1
